EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Pieroni on 6-18-2021.

The application has been amended as follows: 
Claims 60 and 61 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Moody et al (Molecular Therapy, 2015, Vol. 23, pp. 1888-1898) teach that there is a major unmet clinical need for a universal method for subcellular targeting of bioactive molecules to lysosomes, in part because delivery to lysosomes enables the release of prodrugs from antibody-drug conjugates (lines 1-5).  
Cygnar et al (WO2013/138400, cited in a prior Action) teach therapeutic methods comprising (a) a toxin- or drug-conjugated antigen-binding molecule that specifically binds a tumor-associated antigen; and (b) a multi-specific antigen-binding molecule comprising (i) a first binding domain that specifically binds an internalizing effector protein  and (ii) a second binding domain that specifically binds the toxin- or drug-conjugated antigen-binding molecule. In this embodiment, the multi-specific antigen-binding molecule functions to link the toxin- or drug-conjugated antigen-binding molecule to the internalizing effector protein, which thereby functions to physically link the tumor associated antigen to the internalizing effector protein.  Cygnar et al teach that internalization of the toxin-labeled anti-tumor-associated antigen antibody via its connection to the internalizing effector protein would consequently result in targeted tumor cell killing (paragraph [0061]).

Cygnar et al teach that cell surface expressed target proteins include tumor associated antigens such as AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1, PRAME and PRLR (paragraph [0059]).  Cygnar et al do not teach PRLR as an internalizing effector protein.
Piccirilli et al (WO2008/014404 cited in a prior Action) teach a method of delivering an agent to a cell comprising a prolactin receptor, the method comprising contacting the cell with a complex comprising the agent coupled to a prolactin receptor ligand wherein the agent is, in part, a cytotoxic moiety.  Piccirilli et al do not teach that part of the external domain of a cell surface protein such as AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1 and PRAME can be delivered to a cell via the prolactin receptor endocytic pathway.  Piccirilli et al do not teach that the cargo internalized by the prolactin receptor is directed toward the lysosomal pathway in the cell.  
Varghese et al (Molecular and Cellular Biology, 2008, Vol. 28, pp. 5275-5287, cited in a prior Action) teach that prolactin binding to PRLR stimulates PRLR ubiquitination and leads to PRLR internalization, sorting to the lysosomes and lysosomal degradation (page 5276, first column, lines 1-3 of the second full paragraph).  Varghese et al are silent with respect to non-prolactin cargo binding to PRLR with respect to sorting PRLR bound to non-prolactin cargo into the lysosomes for lysosomal degradation.
Thus, the prior art does not teach or suggest that AFP, ALK, beta-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, CD3, GLOBOH, a MAGE protein, mesothelin, MUC1 or PRAME, or AFP, ALK, beta-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, CD3, GLOBOH, a MAGE protein, mesothelin, MUC1 or PRAME bound to a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643